Name: 2007/839/EC: Council Decision of 29 November 2007 concerning the conclusion of the Agreement between the European Community and Ukraine on readmission of persons
 Type: Decision
 Subject Matter: international law;  Europe;  European construction
 Date Published: 2007-12-18

 18.12.2007 EN Official Journal of the European Union L 332/46 COUNCIL DECISION of 29 November 2007 concerning the conclusion of the Agreement between the European Community and Ukraine on readmission of persons (2007/839/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular point 3(b) of Article 63 thereof, in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) The Commission has negotiated on behalf of the European Community an Agreement with Ukraine on the readmission of persons. (2) The Agreement was signed, on behalf of the European Community, on 18 June 2007, subject to its possible conclusion at a later date, in accordance with a Council Decision adopted on 12 June 2007. (3) The Agreement should be approved. (4) The Agreement establishes a Joint Readmission Committee which may adopt its rules of procedure. It is appropriate to provide for a simplified procedure for the establishment of the Community position in this case. (5) In accordance with Article 3 of the Protocol on the position of the United Kingdom and Ireland, annexed to the Treaty on European Union and to the Treaty establishing the European Community, the United Kingdom has notified its wish to take part in the adoption and application of this Decision. (6) In accordance with Articles 1 and 2 of the Protocol on the position of the United Kingdom and Ireland, annexed to the Treaty on European Union and to the Treaty establishing the European Community, and without prejudice to Article 4 of the said Protocol, Ireland is not taking part in the adoption of this Decision and is not bound by nor subject to its application. (7) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark, annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not take part in the adoption of this Decision and is not bound by it or subject to its application, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and Ukraine on the readmission of persons is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 20(2) of the Agreement (2). Article 3 The Commission, assisted by experts from Member States, shall represent the Community in the Joint Readmission Committee established by Article 15 of the Agreement. Article 4 The position of the Community within the Joint Readmission Committee with regard to the adoption of its rules of procedure as required under Article 15(5) of the Agreement shall be taken by the Commission after consultation with a special committee designated by the Council. Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 29 November 2007. For the Council The President M. LINO (1) Opinion delivered on 13 November 2007 (not yet published in the Official Journal). (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.